TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00321-CV



           Homestead Club Ventures. LLC, a Texas Limited Liability Company;
                        and Patricia Foster Kupritz, Appellants

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-15-000732, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants’ brief was originally due on July 15, 2016. On appellants’ motion, the

deadline for filing their brief was extended to August 18, however, appellants failed to file a brief

by that date. On August 30, we notified appellants that their brief was overdue and that failure to

respond by September 9 would result in the dismissal of this appeal for want of prosecution. The

September 9 deadline has passed, and appellants have not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a),

42.3(b).
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: September 23, 2016




                                                2